Title: To George Washington from John McNeill, 31 October 1756
From: McNeill, John
To: Washington, George



Sir
Staunton, Octor 31st 1756

Yesterday Mr McClanachan, Colo. Stewart, & Captn Brackanridge Came home here from Willg, and they report, that they made enquirie of the Gover: how they were to be paid for their Servts, and that the Govr deny’d he had given any orders to Inlist Servts nor would have any concern in the matter, I can find by them they are design’d to Cause me some Trouble, therefor Shall be much Oblidg’d if you’ll Send me my Orders in writing wh. I’ll engage to put in execution in no thanks to the ⟨illegible⟩. I belive they intend to Secure me or the Servts. I am Sir your Most Obt Servt

John McNeill

